Citation Nr: 1621972	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now lies in Columbia, South Carolina.

This matter was most recently remanded in January 2014 to afford the Veteran an opportunity for a Board Hearing.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2016 Board hearing, the Veteran testified that he had been treated at the West Palm Beach VA Medical Center for a low back disability in 2003 or 2004, shortly after service separation.  These records are not in evidence.  Requests for records have only dated from 2008.  Such evidence would be the earliest post-service treatment medical records available regarding his back disability by approximately six years, which would be probative in regard to the Veteran's assertions of continuity of symptomology since service.  Therefore on remand, the Veteran's complete records from the West Palm Beach VA Medical Center should be obtained.  

With that said, if such records are located, and the evidence indicates that the Veteran was treated for a low back disability shortly after service, the claims folder should be forwarded to the 2012 VA examiner for proper reconsideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file all pertinent VA medical records, including those from the VA Medical Center in West Palm Beach regarding treatment for a low back disability in or around 2003 or 2004.  See April 2016 Board Hearing transcript.

2. If, and only if, it is found that the Veteran was treated for a low back disability shortly after service separation, should the claims folder be forwarded to the 2012 VA examiner for an addendum opinion.  If this examiner is unavailable the claims folder should be forwarded to another appropriate physician.  The examiner should be provided with the Veteran's electronic claims file and a copy of this remand.  It is left to the discretion of the examiner as to whether further testing or examination should be conducted.  After thoroughly reviewing the evidence of record, the examiner should provide a medical opinion that addresses the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in or is related to service.

The examiner's attention is directed to the Veteran's statements that he suffered from chronic back pain since service separation.  Attention is also directed to treatment medical records which reflect that he was treated for a back disability in 2003 or 2004, shortly after discharge.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the Veteran afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




